Citation Nr: 1445179	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity sciatic radiculopathy.

2.  Entitlement to service connection for left lower extremity sciatic radiculopathy.

3.  Entitlement to service connection for bilateral cervical radiculopathy.

4.  Entitlement to service connection for bilateral dry eye syndrome.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to a disability rating for right shin splints in excess of 0 percent.

7.  Entitlement to a disability rating for left shin splints in excess of 0 percent.

8.  Entitlement to a disability rating for cervical strain in excess of 10 percent. 

9.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder and adjustment disorder with anxiety (psychiatric disability) in excess of 70 percent. 

10.  Entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with traumatic brain injury.

11.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

12.  Entitlement to a disability rating in excess of 30 percent for headaches.   


REPRESENTATION

Appellant (the Veteran) is represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to June 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the RO in Winston Salem, North Carolina.

Although the Veteran initiated an appeal regarding the denial of service connection for bilateral hearing loss and a right knee disorder, he did not perfect an appeal as to these issues, but specified in the November 2007 VA Form 9 that he wished to withdraw his appeal.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with traumatic brain injury, entitlement to a disability rating in excess of 10 percent for lumbar strain, and entitlement to a disability rating in excess of 30 percent for headaches, are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative disc disease of the lumbosacral spine with associated sciatic radiculopathy.  

2.  There is no current disability regarding the claim of entitlement to service connection for cervical radiculopathy.  

3.  There is no current disability regarding the claim of entitlement to service connection for bilateral dry eye syndrome.  

4.  There is no current disability affecting the left knee other than shin splints.

5.  For the entire period on appeal, the Veteran's right shin splints have been manifested by painful motion of the knee that is not limited to a compensable degree. 

6.  For the entire period on appeal, the Veteran's left shin splints have been manifested by painful motion of the knee that is not limited to a compensable degree. 

7.  For the entire period on appeal, the Veteran's cervical strain has been manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, and combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; cervical spasms have not been severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

8.  For the entire period on appeal, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Right lower extremity sciatic radiculopathy is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Left lower extremity sciatic radiculopathy is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The basic service connection criteria are not met regarding the claim of entitlement to service connection for cervical radiculopathy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  The basic service connection criteria are not met regarding the claim of entitlement to service connection for bilateral dry eye syndrome.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The basic service connection criteria are not met regarding the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for a disability rating of 10 percent for the Veteran's right shin splints are met; the criteria for a rating in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2013).

7.  The criteria for a disability rating of 10 percent for the Veteran's left shin splints are met; the criteria for a rating in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2013).

8.  The criteria for a disability rating in excess of 10 percent for the Veteran's cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2013).

9.  The criteria for a disability rating in excess of 70 percent for the service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Service connection may also be granted for any disability shown to be proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310.

Lower Extremity Radiculopathy

The Veteran is seeking service connection for sciatic radiculopathy of the lower extremities associated with his service-connected lumbosacral spine disability.  

The Board notes that any objective neurological abnormalities associated with a service-connected disability of the spine are inherently service connected by direction of the rating schedule, which specifically directs the rater to "[e]valuate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

In this case, there is objective evidence of neurological abnormalities of the lumbar spine affecting the lower extremities.  The Veteran was afforded a VA examination in August 2010 and the resulting diagnosis was degenerative disc disease with intermittent radiculopathy or sciatica.  

The RO denied the claim in part because there was no diagnosis of sciatica while the Veteran was on active duty.  This is acknowledged; however, a current diagnosis has been found to be associated with the service-connected lumbosacral spine disability.  The RO also noted that there were no neurological symptoms present on testing.  This is also acknowledged and is supported by findings on examination in August 2010 that there were no signs of lumbar intervertebral disc syndrome; however, the August 2010 examiner specifically found the symptoms to be intermittent.  Therefore, the absence of symptoms at the specific time of the examination is not probative of the absence of a current disability.  

The Board finds that the evidence in favor of a current neurological abnormality of sciatic radiculopathy that is associated with the service-connected lumbosacral spine disability has attained relative equipoise with the evidence against the claim.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for sciatic radiculopathy of the right lower extremity and left lower extremity is warranted.  

Upper Extremity Radiculopathy

The Veteran also seeks service connection for neurological abnormalities of the upper extremities associated with the service-connected cervical strain.  On the notice of disagreement, the Veteran reported that, especially upon waking in the morning, he experiences numbness involving the upper extremities.  In addition, he feels that he has loss of strength of the upper extremities.  

The Veteran's assertions of experiencing numbness in the upper extremities upon waking are competent evidence, as is his description of a perception of loss of strength.  However, his assertions do not establish a current neurological disability of the upper extremities, as is necessary for a grant of service connection.  The clinical evidence on this point is decidedly negative.  

Service treatment records reveal that the Veteran complained of a loose feeling in his left arm in April 2010; the Veteran reported that his hand tingles when he first gets up; however, sensory examination was normal.  A cervical spine x-ray was also normal.  The report shows preservation of vertebral body and intervertebral disc space height, no malalignment, and no overt fractures.  

When examined shortly after service separation in August 2010, the Veteran reported no history of weakness, paralysis, paresthesias, or numbness.  Muscle strength was assessed as 5/5 in all muscle groups in all extremities.  There was no muscle atrophy or abnormal findings.  Muscle tone was normal.  There were no abnormal findings for the upper extremities.  Reflexes were normal in the upper extremities.  Sensory examination in the upper extremities was normal to vibration, position sense, pain, pinprick, light touch.  There were no dyesthesias.  

The Veteran was examined again in July 2011.  On neurological examination of the upper extremities, motor function was within normal limits, and sensation was intact to pinprick, pain, touch, position, vibration, and temperature.  Reflexes in the biceps, triceps jerk, braclioradialis, and finger were 2+.

Thus, despite repeated examinations, there is no diagnosis of a current chronic neurological abnormality of the upper extremities associated with the service-connected cervical strain.  The Veteran's competent report of symptoms is not competent evidence of a current disability.  In so finding, the Board observes that a diagnosis of a neurological abnormality is not capable of lay observation but requires medical knowledge which the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition of disability comports with the everyday understanding, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Dry Eye Syndrome

The Veteran seeks service connection for bilateral dry eye syndrome.  On the notice of disagreement, he asserted that his eyes became dry in service while serving in the Persian Gulf and Afghanistan, and they continue to be symptomatic.  

The Board notes that the Veteran's assertions of experiencing eye dryness in service and currently is competent evidence.  However, his assertions do not establish a current disability of the eyes as is necessary for a grant of service connection.  The clinical evidence on this point is negative.  

The service treatment records reveal that dry eye syndrome was first noted in a March 2007 ophthalmology note without any discussion or history noted.  This diagnosis thereafter appears in a running list of "problems."  However, there are no pertinent findings or diagnoses rendered in the subsequent reports.  When examined shortly after service separation in August 2010, findings for the eyes were normal.  Notably, there were no abnormal findings for lacrimal duct function.  The examiner diagnosed only genetically determined refractive error and monocular nystagmus.  The examiner specifically found no evidence of dry eye syndrome or retinal solar burns.  

Thus, despite an eye examination, there is no current diagnosis of dry eye syndrome or any other chronic acquired eye disability.  The Veteran's competent report of symptoms is not competent evidence of a current disability.  In so finding, the Board observes that a diagnosis of an eye disorder is not capable of lay observation but requires medical knowledge which the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for bilateral dry eye syndrome.  Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Left Knee

The Veteran is seeking service connection for a left knee disorder which he claims was incurred in service.  

The Board notes that service connection has already been granted for shin splints.  The Veteran's complaints regarding the left knee are directly related to his complaints regarding shin splints.  He told the August 2010 VA examiner that he developed knee pain after frequent running in service, and that the shin splints likely caused and were associated with the knee pain.  Indeed, he related that he was evaluated and placed on profile, and was told that it was likely related to the shin splints.  The August 2010 examiner provided a diagnosis of bilateral chronic knee strain; however, the examiner did not identify any symptomatology different from that associated with shin splints.  

As will be discussed below, the Veteran's shin splints will be rated in accordance with limitation of motion of the knee.  Accordingly, the symptomatology reported by the Veteran to be a manifestation of a left knee disorder will be fully considered in assigning a rating for shin splints.  There is no other knee symptomatology or clinical finding that supports a grant of service connection for a knee disorder other than pain and tenderness associated with shin splints.  Notably, the August 2010 examiner found no arthritis, no deformity, no giving way, no instability, no weakness, no incoordination, no decreased speed, no dislocation or subluxation, no locking, no abnormality of tendons, meniscus, or bursa, and no other abnormality.  X-rays were also normal.  

X-rays were again taken in January 2011 and showed no fracture or dislocation.  The articular surfaces were smooth; there was no joint space narrowing; there were no sclerotic or lytic lesions; and there was no evidence of effusion.  

While the August 2010 examiner provided a diagnosis of chronic strain, it is clear from the context of the examination that this represents the same disability elsewhere diagnosed as shin splints.  Notably, the August 2010 examiner did not diagnose shin splints, but attributed the Veteran's complaints to the diagnosis of chronic strain.  This represents merely a disagreement as to the appropriate diagnosis, not a finding of an additional disability that is not already service connected.  

As the evidence does not support a finding of a current left knee disability other than the already service-connected shin splints, there can be no valid claim for service connection for a left knee disorder.  Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Rating for Shin Splints

Service connection for shin splints was granted in a December 2010 rating decision.  The RO assigned noncompensable ratings pursuant to Diagnostic Code 5312, which addresses muscle injury.  

In the notice of disagreement, the Veteran reported that activity causes flare ups of shin splints and makes knee motion painful.  The Veteran requested that this condition should be rated under Diagnostic Code 5024 (tenosynovitis).  

The Board agrees with the Veteran that application of Diagnostic Code 5024 is more appropriate than Diagnostic Code 5312.  There is no evidence that the Veteran's shin splints involve any type of muscle injury; however, there is substantial evidence that the effect of the disability is to make motion of the knees painful.  As Diagnostic Code 5024 ultimately applies the diagnostic codes for limitation of motion, i.e., Diagnostic Codes 5260, 5261, it is more appropriate than the code applied by the RO.  

While knee motion has not been so limited as to warrant a compensable rating under Diagnostic Codes 5260 or 5261 (see August 2010 VA examination report showing bilateral range of motion from 0 to 140 degrees), the evidence substantiates the Veteran's assertion that, during flares of shin splints, motion of his knees is accompanied by pain.  The report of VA examination in August 2010 reveals that pain in the antero-lateral compartments associated with running improved after service, but the Veteran currently still gets discomfort and pain with prolonged or strenuous activities.  The effect on daily activities included a severe effect on exercise, prevention of engagement in sports, moderate impact on chores, shopping, recreation, traveling, and driving, and no effect on bathing, dressing, toileting, or grooming.  

Based on evidence substantiating painful and limited motion of both knees which is not otherwise compensable, the Board finds that a separate 10 percent rating for each knee is warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, such additional functional impact is not demonstrated.  As discussed above, despite painful motion of the knees, the Veteran was able to attain 140 degrees of flexion and full extension of each knee.  Accordingly, while the Board concludes that separate ratings of 10 percent are warranted for each lower extremity, the Board also concludes that ratings in excess of 10 percent for each extremity affected by shin splints are not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating for Cervical Strain

Service connection for cervical strain was granted in a December 2010 rating decision.  The RO assigned a 10 percent rating pursuant to Diagnostic Code 5237, effective June 8, 2010.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  Under the General Rating Formula, the following ratings are available:

A rating of 10 percent is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note (2): (See also Plate V.) 

Thus, the current evaluation contemplates pain on motion and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of forward flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination, or combined range of motion of the cervical spine not greater than 170 degrees.  An alternative basis for assignment of a higher 20 percent rating would be muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

An August 2010 VA examination reveals forward flexion measured from 0 to 40 degrees.  Combined range of motion was 310 degrees based on measurements of extension from 0 to 40 degrees, lateral flexion from 0 to 40 degrees bilaterally, and lateral rotation from 0 to 75 degrees bilaterally.  There was no additional limitation on repetition.  Range of motion was found to be mildly decreased in all directions.  The Veteran reported constant pain, which was worse with activities.  His daily pain was moderate.  There was no guarding.  

While there were spasms noted, the Veteran's posture, head position, and gait were normal.  There was no abnormal spinal curvature, atrophy, or weakness.  There was severe impact on daily chores, shopping, travelling, recreation, and driving.  Exercise and sports were prevented.  

An evaluation in January 2011 revealed normal motion of the neck.  Range of motion was painful, especially lateral and flexion movements.  Pain was rated at 8/10.  X-rays showed a mild straightening of the normal cervical lordosis which may represent a spasm.  

Thus, the evidence in this case demonstrates that no schedular rating higher than 10 percent is warranted for the Veteran's cervical spine disability.  

While the Board understands the Veteran's concern that he has a painful neck which limits his motion and activities, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for motion that is limited due to pain, weakness, and other orthopedic factors.  Such a rating is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The results here exclude the possibility that forward flexion has been limited-either by functional loss due to pain or structural limitation-to less than 30 degrees.  Moreover, while spasms have been noted, these have not been severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board finds that the mild straightening of the normal cervical lordosis noted in January 2011 is not the equivalent of reversed lordosis.  

The Board has considered whether there are any associated objective neurologic abnormalities that may be evaluated separately; however, as found elsewhere in this decision, there are no neurological abnormalities of the upper extremities associated with the service-connected cervical strain.  The Veteran has not asserted any other objective neurological abnormalities, and the clinical evidence does not identify any.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the cervical spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating for Psychiatric Disability

Service connection for adjustment disorder with anxiety was granted in a December 2010 rating decision.  A 10 percent rating was assigned pursuant to Diagnostic Code 9440, effective June 8, 2010.  In a December 2011 rating decision, the RO granted service connection for PTSD and assigned a 70 percent disability rating for the combined psychiatric disability, effective June 8, 2010.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Thus, in order to warrant a higher rating for the Veteran's psychiatric disability, the evidence would have to substantiate that he has total impairment of occupational and social functioning.  After a review of all of the evidence, the Board finds that, while the Veteran has significant impairment of occupational and social functioning, such impairment is not total, and a rating of 100 percent is not warranted.  

The Veteran was afforded a VA examination in August 2010.  At that time, a GAF score of 70 was assigned, which is only reflective of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Other GAF scores have been lower, such as a GAF score of 55 assigned in February 2011.  However, this score is not reflective of total occupational and social impairment, but reflects only moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 41 was assigned in a July 2011 QTC examination.  While such a score reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), it does not, in and of itself, reflects total occupational and social impairment.  Rather, in the context of all the evidence of record and consistent with the reasoning set forth below, the evidence of record describes psychiatric symptomatology that more closely resembles the criteria for a 70 percent rating rather than the 100 percent rating.  In this regard, the Board notes that the assignment of a 100 percent rating contemplates gross impairment of multiple mental faculties, resulting in behavior that disorients the individual and potentially makes the person a danger to self or others, or otherwise impairs the individual's ability to properly relate to society or provide for basic self-care.  As described below, such a level of impairment is not met in this case. 

Regarding occupational and social impairment, the August 2010 examiner made a specific finding that there was mild impairment in occupational and social function.  The Veteran had recently moved to Virginia, but reported that he had friends in Florida and Ohio.  The Veteran described himself as a people person, and noted that he liked to be around people.  At that time, there was no history of interpersonal relationship difficulties, loss of control/violence potential, homicidal symptoms, or suicidal symptoms.  There was no history of memory loss, speech difficulty, panic attacks, confusion, or sleep impairment.  On examination, the Veteran had a normal memory, normal speech, and normal affect.  The Veteran was oriented to person, time, and place; thought processes and content were unremarkable; attention was intact; there were no delusions or hallucinations; there was no inappropriate behavior; no obsessive or ritualistic behavior; and no panic attacks.  The Veteran's impulse control was fair, with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily life.  

A mental health evaluation in February 2011 reveals that the Veteran's appearance was normal, and he was appropriately groomed.  Personal hygiene was fair.  The Veteran's attitude was pleasant, polite, and cooperative.  His speech was fluent, coherent, and without pressure or latency.  His thought flow was spontaneous, linear, logical, and goal directed.  He denied suicidal ideation or homicidal ideation.  He was oriented to all spheres.  His memory was intact; and his attention and judgment were fair.

The Board acknowledges that the July 2011 QTC examination reflects symptoms of greater severity than the prior evaluations.  However, even that report does not reflect total occupational and social impairment.  The Veteran reported mood swings, confusion, slowness of thought, problems with attention and concentration, moderate memory problems, and difficulty understanding directions.  A neuropsychological examination revealed problems with memory, attention, concentration, executive functioning, judgment, self-control, and irritability.  

The Veteran also reported significant problems with socialization.  He reported that he had lost all of his friends and had poor relationships with his family.  He had a girlfriend who helped structure his life, but she was frequently frustrated by his attitude and behavior.  He reported significant problems with anxiety and depression.  He reported feeling anxious and depressed much of the time and reported generally accepting and living with a baseline of stress.  He also reported significant problems with anger, impatience, and irritability.  He reported having thoughts of killing himself, but had no current plan or intent.  Being with his girlfriend decreases these thoughts.  He endorsed significant problems with anger, impatience, making poor decisions, being irritable, having sudden and rapid mood changes, being anxious and depressed, being easily upset, and lacking motivation.  He reported more moderate problems with impulsivity being argumentative, and lacking behavioral control.  

At the time of the examination, the Veteran was found to be a reliable historian; he was oriented to person place time, and situation; his appearance, hygiene, and behavior were appropriate.  His affect and mood were anxious and angry at times; his communication and speech were normal; he was able to maintain concentration during the interview.  The Veteran reported no panic attacks or suspiciousness; he reported no history of delusions, obsessions, or hallucinations.  The Veteran's thought processes were found to be logical and coherent; judgment and abstract thinking were normal; and suicidal ideation and homicidal ideation were absent.  

The July 2011 examiner noted that the Veteran had been unable to find a job since his return to the United States.  He also reported losing jobs during the interview due to his attitude and behavior.  The examiner opined that the Veteran's PTSD appears more severe and has a serious impact on both his interpersonal and vocational functioning.  The Veteran is very isolated and struggles with being with others, regardless of the level of closeness he felt.  He has stopped communicating with friends and isolates himself with all but his girlfriend.  He is easily overwhelmed by others and other people can lead to flashbacks or act as anxiety triggers.  The examiner noted that the Veteran was unable to attain employment since his return from the military and feels his behavior and attitude sabotage his attempts to find work.  The claimant has been openly aggressive in job interviews.  Even when he knows it is the wrong thing to do.  He has been unable to hold a job either due to similar problems.  He has significant issues with trust and impulse control that interferes with his ability to function with coworkers or supervisors.  

The July 2011 examiner also noted that problems with concentration and memory are exacerbated by his PTSD which decrease his effort and effectiveness in school as well.  The examiner opined that the Veteran's depression likely has its genesis in his PTSD, but has become a separate disorder as well.  His depressed mood, hopelessness, and general poor self-image contribute to a great deal of distress which appears to further diminish his functioning.  Recommendations for more intensive psychotherapy and psychiatric intervention are made.  These were discussed with the claimant who expressed significant ambivalence due to the stress created when he talks about these issues.  Nevertheless, the examiner found that the Veteran does not currently pose a serious risk to self or others.  He has experienced suicidal thought in the past and should be monitored as part of an ongoing treatment but no immediate threats were expressed or noted.  He demonstrated the needed cognitive and emotional functioning to manage his own funds.  

In sum, the evidence demonstrates that the Veteran's psychiatric symptomatology causes significant impairment in both occupational and social functioning.  However, at no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The Veteran has always retained some significant ability to function, particularly in the social realm.  The Board reiterates that the gross impairment of behavior resulting in severe disorientation of the individual, as contemplated by the 100 percent rating criteria, is not evident in this case.  

The Board acknowledges the Veteran's assertions on the VA Form 9 that he has anger issues, occasional decrease in work efficiency, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss including forgetting names and directions.  This report is competent evidence and is entirely consistent with the clinical reports.  However, these assertions are not probative of total occupational and social impairment.  

As total occupational and social impairment is not more nearly approximated than occupational and social impairment with deficiencies in most areas, the Board concludes that a 100 percent rating for the Veteran's service-connected psychiatric disability is not warranted.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his shin splints, neck disability, and psychiatric disability are more severe than is reflected by the assigned ratings.  The symptomatology associated with his service-connected shin splints includes painful motion of the knees, which impacts his ability to stand, walk and run.  This impairment is contemplated by the rating schedule.  The symptomatology associated with his cervical strain includes painful motion of the neck as well as spasms, which impact the Veteran's ability to occupational activities and activities of daily life.  This impairment is contemplated by the rating schedule.  The symptomatology associated with the service-connected psychiatric disability includes irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  This impairment is contemplated by the rating schedule.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 
 
Duties to Notify and Assist
 
The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The RO has also obtained thorough medical examinations regarding each of the claims, as well as medical opinions regarding the service connection claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  







						[CONTINUED ON NEXT PAGE]
ORDER

Service connection for right lower extremity sciatic radiculopathy associated with the service-connected disability of the lumbosacral spine is granted.

Service connection for left lower extremity sciatic radiculopathy associated with the service-connected disability of the lumbosacral spine is granted.

Service connection for cervical radiculopathy is denied.

Service connection for bilateral dry eye syndrome is denied.

Service connection for a left knee disorder other than shin splints is denied.

A disability rating of 10 percent, but not higher, for right shin splints is granted.

A disability rating of 10 percent, but not higher, for left shin splints is granted.

A disability rating for cervical spine strain in excess of 10 percent is denied. 

A disability rating for PTSD with major depressive disorder and adjustment disorder with anxiety in excess of 70 percent is denied.


REMAND

In a December 2011 rating decision, the RO granted service connection for cognitive impairment, a lumbar strain, and headaches.  In correspondence dated March 26, 2012, the Veteran disagreed with the initial disability ratings assigned for those disabilities.  To date, a statement of the case addressing those disabilities has not been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with traumatic brain injury, entitlement to a disability rating in excess of 10 percent for lumbar strain, and entitlement to a disability rating in excess of 30 percent for headaches, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These remanded issues must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


